United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chanute, KS, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0864
Issued: January 31, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 14, 2021 appellant filed a timely appeal from a November 19, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0864.1
On November 14, 2016 appellant, then a 50-year-old city carrier, ﬁled an occupational
disease claim (Form CA-2) alleging that he developed a bilateral shoulder condition as a result of
factors of his federal employment which required repetitive reaching and lifting over the course of
23 years. He noted that he ﬁrst became aware of his claimed condition on October 1, 2016 and its
relation to his federal employment on November 1, 2016. Appellant stopped work on October 19,
2016 when he elected Office of Personnel Management disability retirement beneﬁts. OWCP
assigned the claim OWCP File No. xxxxxx730. It accepted the claim for permanent aggravation
of bilateral acromioclavicular joint degeneration and permanent aggravation of bilateral rotator
cuff tendinitis.
1

The Board notes that following the November 19, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

Appellant had prior claims for which OWCP accepted several upper extremity conditions.
In an occupational disease claim, assigned OWCP File No. xxxxxx167, OWCP accepted on
July 27, 2005 that appellant sustained bilateral carpal tunnel syndrome. On May 1, 2007 it
awarded him a schedule award for two percent permanent impairment of the left upper extremity
and four percent permanent impairment of the right upper extremity. In another occupational
disease claim, assigned OWCP File No. xxxxxx020, OWCP accepted the claim on July 25, 2014
for bilateral cubital tunnel syndrome and bilateral epicondylitis. On May 7, 2019 it awarded
appellant additional schedule award compensation for 8 percent permanent impairment of the left
upper extremity and 11 percent permanent impairment of the right upper extremity. In another
occupational disease claim, assigned OWCP File No. xxxxxx833, OWCP accepted the claim on
December 2, 2015 for bilateral carpal tunnel syndrome. On March 8, 2019 it awarded appellant
additional schedule award compensation for four percent permanent impairment of the left upper
extremity and two percent permanent impairment of the right upper extremity.
By decision dated November 19, 2020, OWCP granted appellant a schedule award for an
additional 10 percent permanent impairment of the left upper extremity (24 percent less prior
awards for 14 percent permanent impairment of the left upper extremity); and for an additional 10
percent permanent impairment of the right upper extremity (27 percent less prior awards for 17
percent permanent impairment of the right upper extremity). It based its schedule award decision
on October 1 and 23, 2020 reports of Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser. Dr. Katz evaluated August 31, 2020 findings of
Dr. Joseph G. Sankoorikal, a Board-certified physiatrist serving as an OWCP referral physician.
The Board, having duly considered this matter, finds that the case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when proper
adjudication of the issues depends on frequent cross-referencing between case files.2 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 3 In the present claim, OWCP
specifically referenced evidence from earlier claims, OWCP File Nos. xxxxxx167, xxxxxx020,
and xxxxxx833, including schedule awards granting permanent impairment of the upper
extremities, i.e., the same extremities for which a schedule award was granted in the present claim,
assigned OWCP File No. xxxxxx730. However, the evidence pertaining to these files is not part
of the case record presented before the Board. For a full and fair adjudication, the case shall be
remanded to OWCP to administratively combine the current case record with OWCP File Nos.
xxxxxx167, xxxxxx020, and xxxxxx833, so it can consider all relevant claim files and
accompanying evidence in adjudicating appellant’s occupational disease claim. Following this

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)(1)
(February 2000); V.G., Docket No. 19-0670 (issued April 30, 2020); L.P., Docket Nos. 18-1558, 18-1568 (issued
June 21, 2019); L.S., Docket Nos. 17-1863, 17-1867, 17-1868 (issued April 18, 2018); W.S., Docket No. 15-0969
(issued October 5, 2015); C.C., Docket No. 14-1576 (issued March 9, 2015).
3

Id.; M.B., Docket No. 20-1175 (issued December 31, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

2

and other such further development as deemed necessary, OWCP shall issue a de novo decision
regarding appellant’s schedule award claim. Accordingly,
IT IS HEREBY ORDERED THAT the November 19, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

